         Case 1:13-cv-08916-WHP Document 212 Filed 10/05/18 Page 1 of 2

HERZFELD&
 / RUBIN,PC
   ATTORNEYS AT LAW       125 BROAD STREET, NEW YORK, NY 10004   teu   2 I 2 47 1-8500    fax   2 { 2 344-3333   WWW.HERZFELD-RUBIN.COM




                                                                                                           Miriam Skolnik, Esq.
                                                                                                           Direct Line: (2!2) 471-8457
                                                                                                           i]iskoinikiE/4ierzfeld-rubin.com
                                                           October 5, 2018
 VIA EOF AND EXPRESS MAIL

 Hon. William H. Pauley III
 United States District Court
 Southern District of New York
 500 Pearl Street, Room 1920
 New York, New York 10007

                Re:     Maribel Baez, et al. v New York City Housing Authority
                        Civil Action No. 13-CV-08916

 Dear Judge Pauley:

        We represent defendant New York City Housing Authority (“NYCHA”) in the above-
 referenced matter. We write in response to the Court’s request at the hearing held on September
 26, 2018, and order dated September 27, 2018 (Dkt. No. 211) that the parties file letter
 memoranda addressing, inter alia, the applicability of Fed. R. Civ. P. 60(b) to the pending
 motion for approval of the proposed “Modified Amended Stipulation and Order of Settlemenf ’
 (Dkt. No. 193-1).

          As a general rule, judicial approval of a class action settlement is considered a final
 judgment on the merits. See, e.g., Toscano v. Conn. Gen. Life Ins. Co., 288 Fed. Appx. 36, 38 (3d
 Cir. 2008); Langton v. Hogan, 71 F.3d 930, 935 (1st Cir. 1995) (“[jjudicially approved
 settlement agreements are considered final judgments on the merits.”) Here, however, the
  Stipulation and Order of Settlement so ordered by this Court specifically gives this Court
 continuing jurisdiction not only to enforce the Settlement but “for the purpose of modification.”
 (Dkt. No. 22, 1|13a.). Presently before this Court is a motion for approval of precisely such a
 modification. As explained in the Plaintiffs’ moving papers and at the hearing on September 26,
 2018, that modification is intended to better effectuate the ultimate goal of the original settlement
  agreement, to remediate the mold conditions in NYCHA developments.

        As a modification of the original Stipulation of Settlement, it is NYCHA’s position that
 this Court should review the “Modified Amended Stipulation and Order of Settlement” in
 accordance with the provisions of Fed. R. Civ. P. 23(e), specifically with a focus on the issue of
 whether the proposed modification will llirther the intent and goals of the original Stipulation of
 Settlement. As both Plaintiffs and NYCHA stated at the September 26 hearing, the parties

                                                  AFFILIATES

         LIVINGSTON, NEW JERSEY             BUCHAREST, ROMANIA                           LOS ANGELES, CALIFORNIA
              Case 1:13-cv-08916-WHP Document 212 Filed 10/05/18 Page 2 of 2
HERZFELD&
f i, RUBIN,PC.
   ATTORNEYS AT LAW


  Son. William H. Pauley, III
  October 5, 2018
  Page 2

  negotiated and adopted the proposed Modified Amended Settlement with the input of the Special
  Master and a mold expert. It includes, inter alia, a revised training protocol, renewed inspecf on
  and remediation protocols, the retenf on of a mold expert, a data analyst, and an Ombudsperson
  to ensure that the protocols are properly implemented.

           In short, the Modified Consent Decree is fair—both substantively and procedurally—and
  furthers the goals of the original settlement. We recognize that both the Stipulation of Settlement
  and the proposed Modified Amended Stipulation and Order of Settlement have been repeatedly
  referred to as a “consent decree” and a “modified consent decree.” Nevertheless, the document
  is, in fact, a class action settlement and should be evaluated as such, lo this end, courts in this
  district have held that relief pursuant to Rule 60(b) is "particularly inappropriate where the
  relevant challenge is brought to a class action settlement”. Presidential Life Ins. Co. v. Milken,
  946 F. Supp. 267, 278 (S.D.N.Y. 1996) (collecting cases); see Buxbaum v. Deutsche Bank AG,
  216 F.R.D. 72, 80 (S.D.N.Y. 2003).

           In any event, even if the Court reviews the proposed “Modified Amended Stipulation of
   Settlement” pursuant to the standards set forth by the Supreme Court in Rufo v. Inmates of
   Suffolk County Jail, 502 iJ.S. 367 (1992) and United States v. United Shoe Machinery Corp., 391
   U.S. 244 (1968), the Court should approve it. Implementation of the original Stipulation of
   Settlement did not achieve the desired results—the remediation of mold. As the Court
   recognized in United Shoe, that fact should trigger a change. The parties have agreed to the need
   for change and that has resulted in the detailed and exhaustive provisions contained in the
   proposed Modified Amended Stipulation of Settlement. Implementation of the education prong
   of the Modified Amended Stipulation of Settlement has already begun. Together with the newly
   developed protocols, and the input of the experts to be retained, it is expected that the Modified
   Amended Stipulation of Settlement will achieve everyone’s desired goal—which, as stated
   above, is the remediation of mold.

           In light of the foregoing, NYCHA believes that the Modified Amended Stipulation of
   Settlement satisfies the requirements set forth in Fed. R. Civ. P. 23(e) and Fed. R. Civ. P. 60(b).
   As such, NYCHA respectfully requests that the Court approve the Modified Amended
   Stipulation of Settlement.


                                                Respectfully submitted.

                                                HERZFELD & RUBIN, P.C.


                                                /s/ Miriam Skolnik
                                                    Miriam Skolnik
   MS;kl
